SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 26, 2010 Tii Network Technologies, Inc. (Exact Name of Registrant as Specified in Charter) DELAWARE (State of Incorporation) 001-08048 66-0328885 (Commission File No.) (IRS Employer Identification No.) 141 Rodeo Drive, Edgewood, New York 11717 (Address of Principal Executive Offices) (Zip Code) (631) 789-5000 (Registrant's telephone number, including area code Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 26, 2010, Susan Harman resigned as a director of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Tii Network Technologies, Inc. By: /s/Jennifer E. Katsch Date: January 27, 2010 Jennifer E. Katsch, Vice President-Finance, Treasurer and Chief Financial Officer
